Case 2:20-cv-01356-JVS-GJS Document 14 Filed 12/04/20 Page 1 of 3 Page ID #:125


 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
        MICHAEL A. SLAWSON,                          Case No. 2:20-cv-01356-JVS (GJS)
12
                       Plaintiff,
13                                                   ORDER DISMISSING ACTION
               v.                                    WITHOUT PREJUDICE
14
        COUNTY OF LOS ANGELES, et al.,
15
                       Defendants.
16
17
            On February 11, 2020, Plaintiff filed pro se a civil-rights action under 42
18
      U.S.C. § 1983. His civil-rights claims arise from an involuntary psychiatric hold on
19
      him effected by the Los Angeles Police Department. On September 18, 2020, after
20
      screening the Complaint under 28 U.S.C. § 1915(e)(2), the District Judge dismissed
21
      the Complaint with leave to amend because, among other deficiencies, it failed to
22
      state any claim upon which relief could be granted. [Dkt. 11.] Plaintiff was ordered
23
      to file an amended complaint no later than October 21, 2020, 2020, and was warned
24
      that failure to do so could result in dismissal of his lawsuit for the reasons stated in
25
      the dismissal.
26
            Rather than complying with the Court’s Order, Plaintiff filed a “Response” on
27
      October 21, 2020 [Dkt. 12], stating that he is unable to comply with the Court’s
28
Case 2:20-cv-01356-JVS-GJS Document 14 Filed 12/04/20 Page 2 of 3 Page ID #:126


 1    order limiting his First Amended Complaint to twenty-pages. [Dkt. 12.] Although
 2    no specific relief was requested, the Court construed Plaintiff’s “Response” as an
 3    application for leave to exceed the page limit and file his First Amended Complaint
 4    past the October 21, 2020 deadline. The Court ordered Plaintiff to file his First
 5    Amended Complaint, limited to twenty-five pages, no later than November 20,
 6    2020. [Dkt. 13.] The November 6 Order again warned Plaintiff that his failure to
 7    rectify the deficiencies discussed in the Order would result in the case being
 8    dismissed under Rule 41(b).
 9          To date, Plaintiff has not filed an amended complaint or requested an
10    additional extension of time to do so. The dismissal order and the subsequent order
11    granting Plaintiff additional time to file his First Amended Complaint was sent to
12    his address of record and was not returned as undeliverable.
13          Rule 41(b) of the Federal Rules of Civil Procedure grants federal district
14    courts the authority to sua sponte dismiss actions for failure to prosecute. Link v.
15    Wabash R. Co., 370 U.S. 626, 629-30 (1962). In determining whether dismissal for
16    lack of prosecution is proper, a court must weigh several factors, including: “(1) the
17    public’s interest in expeditious resolution of litigation; (2) the court’s need to
18    manage its docket; (3) the risk of prejudice to the defendant[]; (4) the public policy
19    favoring disposition of cases on their merits[;] and (5) the availability of less drastic
20    sanctions.” Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (per curiam).
21    Unreasonable delay creates a rebuttable presumption of prejudice to the defendant
22    that can be overcome only with an affirmative showing of just cause by the plaintiff.
23    See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994).
24          Here, the first, second, third, and fifth Carey factors militate in favor of
25    dismissal. In particular, Plaintiff has offered no explanation for his failure to file an
26    amended complaint especially considering that the Court provided Plaintiff
27    additional time to do so. Thus, he has not rebutted the presumption of prejudice to
28    Defendants. No less drastic sanction is available, as the Complaint fails to state a
                                                  2
Case 2:20-cv-01356-JVS-GJS Document 14 Filed 12/04/20 Page 3 of 3 Page ID #:127


 1    claim and should not be ordered served; as a result, the Court is unable to manage its
 2    docket.
 3          Although the fourth Carey factor weighs against dismissal—as it always does
 4    —together the other factors outweigh the public’s interest in disposing of the case
 5    on its merits. See Ferdik v. Bonzelet, 963 F.2d 1258, 1261-62 (9th Cir. 1992) (as
 6    amended) (upholding dismissal of pro se civil-rights action for failure to timely file
 7    amended complaint remedying deficiencies in caption); Baskett v. Quinn, 225 F.
 8    App’x 639, 640 (9th Cir. 2007) (upholding dismissal of pro se civil-rights action for
 9    failure to state claim or timely file amended complaint).
10          Accordingly, for the foregoing reasons, IT IS ORDERED that this case is
11    dismissed, without prejudice, pursuant to Rule 41(b) of the Federal Rules of Civil
12    Procedure for lack of prosecution.
13
14        IT IS SO ORDERED.
15
16    DATED: December 04, 2020               _______________________________
                                             JAMES V. SELNA
17                                           UNITED STATES DISTRICT JUDGE
18
19    Presented by:
20
21    _______________________________
22    GAIL J. STANDISH
      UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
                                                 3
